(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                    UNITED STATES v. BRYANT

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

       No. 15–420.      Argued April 19, 2016—Decided June 13, 2016
In response to the high incidence of domestic violence against Native
  American women, Congress enacted a felony offense of domestic as-
  sault in Indian country by a habitual offender. 18 U.S. C. §117(a).
  Section 117(a)(1) provides that any person who “commits a domestic
  assault within . . . Indian country” and who has at least two prior fi-
  nal convictions for domestic violence rendered “in Federal, State, or
  Indian tribal court proceedings . . . shall be fined . . . , imprisoned for
  a term of not more than 5 years, or both . . . .” Having two prior trib-
  al-court convictions for domestic violence crimes is thus a predicate of
  the new offense.
     This case raises the question whether §117(a)’s inclusion of tribal-
  court convictions as predicate offenses is compatible with the Sixth
  Amendment’s right to counsel. The Sixth Amendment guarantees
  indigent defendants appointed counsel in any state or federal crimi-
  nal proceeding in which a term of imprisonment is imposed, Scott v.
  Illinois, 440 U.S. 367, 373–374, but it does not apply in tribal-court
  proceedings, see Plains Commerce Bank v. Long Family Land & Cat-
  tle Co., 554 U.S. 316, 337. The Indian Civil Rights Act of 1968
  (ICRA), which governs tribal-court proceedings, accords a range of
  procedural safeguards to tribal-court defendants “similar, but not
  identical, to those contained in the Bill of Rights and the Fourteenth
  Amendment,” Santa Clara Pueblo v. Martinez, 436 U.S. 49, 57. In
  particular, ICRA provides indigent defendants with a right to ap-
  pointed counsel only for sentences exceeding one year. 25 U.S. C.
  §1302(c)(2). ICRA’s right to counsel therefore is not coextensive with
  the Sixth Amendment right.
     This Court has held that a conviction obtained in state or federal
  court in violation of a defendant’s Sixth Amendment right to counsel
2                    UNITED STATES v. BRYANT

                                Syllabus

 cannot be used in a subsequent proceeding “to support guilt or en-
 hance punishment for another offense.” Burgett v. Texas, 389 U.S.
109, 115. Use of a constitutionally infirm conviction would cause “the
 accused in effect [to] suffe[r] anew from the [prior] deprivation of [his]
 Sixth Amendment right.” Ibid. Burgett’s principle was limited by
 the Court’s holding in Nichols v. United States, 511 U.S. 738, that
 “an uncounseled misdemeanor conviction, valid under Scott because
 no prison term was imposed, is also valid when used to enhance pun-
 ishment at a subsequent conviction,” id., at 748–749.
    Respondent Michael Bryant, Jr., has multiple tribal-court convic-
 tions for domestic assault. When convicted, Bryant was indigent and
 was not appointed counsel. For most of his convictions, he was sen-
 tenced to terms of imprisonment not exceeding one year’s duration.
 Because of his short prison terms, the prior tribal-court proceedings
 complied with ICRA, and his convictions were therefore valid when
 entered. Based on domestic assaults he committed in 2011, Bryant
 was indicted on two counts of domestic assault by a habitual offender,
 in violation of §117(a). Represented in federal court by appointed
 counsel, he contended that the Sixth Amendment precluded use of his
 prior, uncounseled, tribal-court misdemeanor convictions to satisfy
 §117(a)’s predicate-offense element and moved to dismiss the indict-
 ment. The District Court denied the motion; Bryant pleaded guilty,
 reserving the right to appeal. The Ninth Circuit reversed the convic-
 tion and directed dismissal of the indictment. It comprehended that
 Bryant’s uncounseled tribal-court convictions were valid when en-
 tered because the Sixth Amendment right to counsel does not apply
 in tribal-court proceedings. It held, however, that Bryant’s tribal-
 court convictions could not be used as predicate convictions within
 §117(a)’s compass because they would have violated the Sixth
 Amendment had they been rendered in state or federal court.
Held: Because Bryant’s tribal-court convictions occurred in proceedings
 that complied with ICRA and were therefore valid when entered, use
 of those convictions as predicate offenses in a §117(a) prosecution
 does not violate the Constitution.
    Nichols instructs that convictions valid when entered retain that
 status when invoked in a subsequent proceeding. Nichols reasoned
 that “[e]nhancement statutes . . . do not change the penalty imposed
 for the earlier conviction”; rather, repeat-offender laws “penaliz[e] on-
 ly the last offense committed by the defendant.” 511 U.S., at 747.
 Bryant’s sentence for violating §117(a) punishes his most recent acts
 of domestic assault, not his prior crimes prosecuted in tribal court.
 He was denied no right to counsel in tribal court, and his Sixth
 Amendment right was honored in federal court. Bryant acknowledg-
 es that Nichols would have allowed reliance on uncounseled tribal-
                     Cite as: 579 U. S. ____ (2016)                   3

                               Syllabus

  court convictions resulting in fines to satisfy §117(a)’s prior-crimes
  predicate. But there is no cause to distinguish for §117(a) purposes
  between fine-only tribal-court convictions and valid but uncounseled
  tribal-court convictions resulting in imprisonment for a term not ex-
  ceeding one year. Neither violates the Sixth Amendment. Bryant is
  not aided by Burgett. A defendant convicted in tribal court suffered
  no Sixth Amendment violation in the first instance, so he cannot “suf-
  fe[r] anew” from a prior deprivation in his federal prosecution.
     Bryant also invokes the Due Process Clause of the Fifth Amend-
  ment to support his assertion that tribal-court judgments should not
  be used as predicate offenses under §117(a). ICRA, however, guaran-
  tees “due process of law,” accords other procedural safeguards, and
  permits a prisoner to challenge the fundamental fairness of tribal
  court proceedings in federal habeas corpus proceedings. Because pro-
  ceedings in compliance with ICRA sufficiently ensure the reliability
  of tribal-court convictions, the use of those convictions in a federal
  prosecution does not violate a defendant’s due process right. Pp. 12–
  16.
769 F.3d 671, reversed and remanded.

   GINSBURG, J., delivered the opinion for a unanimous Court. THOMAS,
J., filed a concurring opinion.
                         Cite as: 579 U. S. ____ (2016)                              1

                              Opinion of the Court

      NOTICE: This opinion is subject to formal revision before publication in the
      preliminary print of the United States Reports. Readers are requested to
      notify the Reporter of Decisions, Supreme Court of the United States, Wash-
      ington, D. C. 20543, of any typographical or other formal errors, in order
      that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                    No. 15–420
                                    _________________


               UNITED STATES, PETITIONER v. 

                   MICHAEL BRYANT, JR.

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                                  [June 13, 2016]


   JUSTICE GINSBURG delivered the opinion of the Court.
   In response to the high incidence of domestic violence
against Native American women, Congress, in 2005, en-
acted 18 U.S. C. §117(a), which targets serial offenders.
Section 117(a) makes it a federal crime for any person to
“commi[t] a domestic assault within . . . Indian country” if
the person has at least two prior final convictions for
domestic violence rendered “in Federal, State, or Indian
tribal court proceedings.” See Violence Against Women
and Department of Justice Reauthorization Act of 2005
(VAWA Reauthorization Act), Pub. L. 109–162, §§901, 909,
119 Stat. 3077, 3084.1 Respondent Michael Bryant, Jr.,
has multiple tribal-court convictions for domestic assault.
For most of those convictions, he was sentenced to terms
of imprisonment, none of them exceeding one year’s dura-
tion. His tribal-court convictions do not count for §117(a)
purposes, Bryant maintains, because he was uncounseled
——————
  1 “Indian  country” is defined in 18 U.S. C. §1151 to encompass all
land within any Indian reservation under federal jurisdiction, all
dependent Indian communities, and all Indian allotments, the Indian
titles to which have not been extinguished.
2               UNITED STATES v. BRYANT

                     Opinion of the Court

in those proceedings.
  The Sixth Amendment guarantees indigent defendants,
in state and federal criminal proceedings, appointed coun-
sel in any case in which a term of imprisonment is im-
posed. Scott v. Illinois, 440 U.S. 367, 373–374 (1979).
But the Sixth Amendment does not apply to tribal-court
proceedings. See Plains Commerce Bank v. Long Family
Land & Cattle Co., 554 U.S. 316, 337 (2008). The Indian
Civil Rights Act of 1968 (ICRA), Pub. L. 90–284, 82 Stat.
77, 25 U.S. C. §1301 et seq., which governs criminal pro-
ceedings in tribal courts, requires appointed counsel only
when a sentence of more than one year’s imprisonment is
imposed. §1302(c)(2). Bryant’s tribal-court convictions, it
is undisputed, were valid when entered. This case pre-
sents the question whether those convictions, though
uncounseled, rank as predicate offenses within the com-
pass of §117(a). Our answer is yes. Bryant’s tribal-court
convictions did not violate the Sixth Amendment when
obtained, and they retain their validity when invoked in a
§117(a) prosecution. That proceeding generates no Sixth
Amendment defect where none previously existed.
                            I

                            A

  “[C]ompared to all other groups in the United States,”
Native American women “experience the highest rates of
domestic violence.” 151 Cong. Rec. 9061 (2005) (remarks
of Sen. McCain). According to the Centers for Disease
Control and Prevention, as many as 46% of American
Indian and Alaska Native women have been victims of
physical violence by an intimate partner. Centers for
Disease Control and Prevention, National Center for
Injury Prevention and Control, M. Black et al., National
Intimate Partner and Sexual Violence Survey 2010 Summary
Report 40 (2011) (Table 4.3), online at http://www.cdc.gov/
ViolencePrevention/pdf/NISVS_report2010-a.pdf (all Internet
                 Cite as: 579 U. S. ____ (2016)            3

                     Opinion of the Court

materials as last visited June 9, 2016). American Indian
and Alaska Native women “are 2.5 times more likely to
be raped or sexually assaulted than women in the United
States in general.” Dept. of Justice, Attorney General’s
Advisory Committee on American Indian and Alaska
Native Children Exposed to Violence, Ending Violence So
Children Can Thrive 38 (Nov. 2014), online at https://
www.justice.gov /sites /default/files/defendingchildhood/
pages/attachments/2015/03/23/ending_violence_so_children_
can_thrive.pdf.    American Indian women experience
battery “at a rate of 23.2 per 1,000, compared with 8 per
1,000 among Caucasian women,” and they “experience 7
sexual assaults per 1,000, compared with 4 per 1,000
among Black Americans, 3 per 1,000 among Caucasians,
2 per 1,000 among Hispanic women, and 1 per 1,000
among Asian women.” VAWA Reauthorization Act, §901,
119 Stat. 3077.
   As this Court has noted, domestic abusers exhibit high
rates of recidivism, and their violence “often escalates in
severity over time.” United States v. Castleman, 572 U. S.
___, ___ (2014) (slip op., at 2). Nationwide, over 75% of
female victims of intimate partner violence have been
previously victimized by the same offender, Dept. of Jus-
tice, Bureau of Justice Statistics, S. Catalano, Intimate
Partner Violence 1993–2010, p. 4 (rev. 2015) (Figure 4),
online at http://www.bjs.gov/content/pub/pdf/ipv9310.pdf,
often multiple times, Dept. of Justice, National Institute of
Justice, P. Tjaden & N. Thoennes, Extent, Nature, and
Consequences of Intimate Partner Violence, p. iv (2000),
online at https://www.ncjrs.gov/pdffiles1/nij/181867.pdf
(“[W]omen who were physically assaulted by an intimate
partner averaged 6.9 physical assaults by the same part-
ner.”). Incidents of repeating, escalating abuse more than
occasionally culminate in a fatal attack. See VAWA Reau-
thorization Act, §901, 119 Stat. 3077–3078 (“[D]uring the
period 1979 through 1992, homicide was the third leading
4                    UNITED STATES v. BRYANT

                          Opinion of the Court

cause of death of Indian females aged 15 to 34, and 75
percent were killed by family members or acquaintances.”).
   The “complex patchwork of federal, state, and tribal
law” governing Indian country, Duro v. Reina, 495 U.S.
676, 680, n. 1 (1990), has made it difficult to stem the tide
of domestic violence experienced by Native American
women. Although tribal courts may enforce the tribe’s
criminal laws against Indian defendants, Congress has
curbed tribal courts’ sentencing authority. At the time of
§117(a)’s passage, ICRA limited sentences in tribal court
to a maximum of one year’s imprisonment. 25 U.S. C.
§1302(a)(7) (2006 ed.).2 Congress has since expanded
tribal courts’ sentencing authority, allowing them to im-
pose up to three years’ imprisonment, contingent on adop-
tion of additional procedural safeguards. 124 Stat. 2279–
2280 (codified at 25 U.S. C. §1302(a)(7)(C), (c)).3 To date,
however, few tribes have employed this enhanced sentencing
authority. See Tribal Law and Policy Inst., Implementation
Chart: VAWA Enhanced Jurisdiction and TLOA Enhanced
Sentencing, online at http://www.tribal-institute.org/
download/VAWA/VAWAImplementationChart.pdf.4
——————
   2 Until 1986, ICRA permitted sentences of imprisonment up to only

six months. See 100 Stat. 3207–146.
   3 Among the additional safeguards attending longer sentences is the

unqualified right of an indigent defendant to appointed counsel. 25
U.S. C. §1302(c)(1), (2).
   4 Tribal governments generally lack criminal jurisdiction over non-

Indians who commit crimes in Indian country. See Oliphant v.
Suquamish Tribe, 435 U.S. 191, 195 (1978). In the Violence Against
Women Reauthorization Act of 2013, Congress amended ICRA to author-
ize tribal courts to “exercise special domestic violence criminal jurisdic-
tion” over certain domestic violence offenses committed by a non-Indian
against an Indian. Pub. L. 113–4, §904, 127 Stat. 120–122 (codified at 25
U.S. C. §1304). Tribal courts’ exercise of this jurisdiction requires
procedural safeguards similar to those required for imposing on Indian
defendants sentences in excess of one year, including the unqualified
right of an indigent defendant to appointed counsel. See §1304(d). We
express no view on the validity of those provisions.
                 Cite as: 579 U. S. ____ (2016)            5

                     Opinion of the Court

  States are unable or unwilling to fill the enforcement
gap. Most States lack jurisdiction over crimes committed
in Indian country against Indian victims. See United
States v. John, 437 U.S. 634, 651 (1978). In 1953, Con-
gress increased the potential for state action by giving six
States “jurisdiction over specified areas of Indian country
within the States and provid[ing] for the [voluntary] as-
sumption of jurisdiction by other States.” California v.
Cabazon Band of Mission Indians, 480 U.S. 202, 207
(1987) (footnote omitted). See Act of Aug. 15, 1953, Pub.
L. 280, 67 Stat. 588 (codified, as amended, at 18 U.S. C.
§1162 and 25 U.S. C. §§1321–1328, 1360). States so
empowered may apply their own criminal laws to “offenses
committed by or against Indians within all Indian country
within the State.” Cabazon Band of Mission Indians, 480
U.S., at 207; see 18 U.S. C. §1162(a). Even when capable
of exercising jurisdiction, however, States have not de-
voted their limited criminal justice resources to crimes com-
mitted in Indian country. Jimenez & Song, Concurrent
Tribal and State Jurisdiction Under Public Law 280, 47
Am. U. L. Rev. 1627, 1636–1637 (1998); Tribal Law and
Policy Inst., S. Deer, C. Goldberg, H. Valdez Singleton, &
M. White Eagle, Final Report: Focus Group on Public Law
280 and the Sexual Assault of Native Women 7–8 (2007),
online at http://www.tribal-institute.org/download/Final
%20280%20FG%20Report.pdf.
  That leaves the Federal Government. Although federal
law generally governs in Indian country, Congress has
long excluded from federal-court jurisdiction crimes com-
mitted by an Indian against another Indian. 18 U.S. C.
§1152; see Ex parte Crow Dog, 109 U.S. 556, 572 (1883)
(requiring “a clear expression of the intention of Congress”
to confer federal jurisdiction over crimes committed by an
Indian against another Indian). In the Major Crimes Act,
Congress authorized federal jurisdiction over enumerated
grave criminal offenses when both perpetrator and victim
6                    UNITED STATES v. BRYANT

                           Opinion of the Court

are Indians, including murder, manslaughter, and felony
assault. §1153. At the time of §117(a)’s enactment, felony
assault subject to federal prosecution required “serious
bodily injury,” §113(a)(6) (2006 ed.), meaning “a substan-
tial risk of death,” “extreme physical pain,” “protracted
and obvious disfigurement,” or “protracted loss or impair-
ment of the function of a bodily member, organ, or mental
faculty.” §1365(h)(3) (incorporated through §113(b)(2)).5
In short, when §117(a) was before Congress, Indian perpe-
trators of domestic violence “escape[d] felony charges until
they seriously injure[d] or kill[ed] someone.” 151 Cong.
Rec. 9062 (2005) (remarks of Sen. McCain).
   As a result of the limitations on tribal, state, and federal
jurisdiction in Indian country, serial domestic violence
offenders, prior to the enactment of §117(a), faced at most
a year’s imprisonment per offense—a sentence insufficient
to deter repeated and escalating abuse. To ratchet up the
punishment of serial offenders, Congress created the
federal felony offense of domestic assault in Indian coun-
try by a habitual offender. §117(a) (2012 ed.); see No. 12–
30177 (CA9, July 6, 2015), App. to Pet. for Cert. 41a (Ow-
ens, J., dissenting from denial of rehearing en banc) (“Tai-
lored to the unique problems . . . that American Indian
and Alaska Native Tribes face, §117(a) provides felony-
level punishment for serial domestic violence offenders,
and it represents the first true effort to remove these
recidivists from the communities that they repeatedly
——————
  5 Congress has since expanded the definition of felony assault to in-

clude “[a]ssault resulting in substantial bodily injury to a spouse[,] . . .
intimate partner, [or] dating partner” and “[a]ssault of a spouse,
intimate partner, or dating partner by strangling, suffocating, or
attempting to strangle or suffocate.” Violence Against Women Reau-
thorization Act of 2013, §906, 127 Stat. 124 (codified at 18 U.S. C.
§113(a)(7), (8)). The “substantial bodily injury” requirement remains
difficult to satisfy, as it requires “a temporary but substantial disfig-
urement” or “a temporary but substantial loss or impairment of the
function of any bodily member, organ, or mental faculty.” §113(b)(1).
                     Cite as: 579 U. S. ____ (2016)                   7

                         Opinion of the Court

terrorize.”). The section provides in pertinent part:
     “Any person who commits a domestic assault within
     . . . Indian country and who has a final conviction on
     at least 2 separate prior occasions in Federal, State, or
     Indian tribal court proceedings for offenses that would
     be, if subject to Federal jurisdiction any assault, sex-
     ual abuse, or serious violent felony against a spouse or
     intimate partner . . . shall be fined . . . , imprisoned for
     a term of not more than 5 years, or both . . . .”
     §117(a)(1).6
Having two prior convictions for domestic violence
crimes—including tribal-court convictions—is thus a
predicate of the new offense.
                              B
   This case requires us to determine whether §117(a)’s
inclusion of tribal-court convictions is compatible with the
Sixth Amendment’s right to counsel. The Sixth Amend-
ment to the U. S. Constitution guarantees a criminal
defendant in state or federal court “the Assistance of
Counsel for his defence.” See Gideon v. Wainwright, 372
U.S. 335, 339 (1963). This right, we have held, requires
appointment of counsel for indigent defendants whenever
a sentence of imprisonment is imposed. Argersinger v.
Hamlin, 407 U.S. 25, 37 (1972). But an indigent defend-
ant has no constitutional right to appointed counsel if his
conviction results in a fine or other noncustodial punish-
ment. Scott, 440 U.S., at 373–374.
   “As separate sovereigns pre-existing the Constitution,
tribes have historically been regarded as unconstrained by
——————
  6 Section 117(a) has since been amended to include as qualifying pred-

icate offenses, in addition to intimate-partner crimes, “assault, sexual
abuse, [and] serious violent felony” offenses committed “against a child
of or in the care of the person committing the domestic assault.” 18
U.S. C. §117(a) (Supp. II 2014).
8                UNITED STATES v. BRYANT

                     Opinion of the Court

those constitutional provisions framed specifically as
limitations on federal or state authority.” Santa Clara
Pueblo v. Martinez, 436 U.S. 49, 56 (1978). The Bill of
Rights, including the Sixth Amendment right to counsel,
therefore, does not apply in tribal-court proceedings. See
Plains Commerce Bank, 554 U.S., at 337.
  In ICRA, however, Congress accorded a range of proce-
dural safeguards to tribal-court defendants “similar, but
not identical, to those contained in the Bill of Rights and
the Fourteenth Amendment.” Martinez, 436 U.S., at 57;
see id., at 62–63 (ICRA “modified the safeguards of the
Bill of Rights to fit the unique political, cultural, and
economic needs of tribal governments”). In addition to
other enumerated protections, ICRA guarantees “due
process of law,” 25 U.S. C. §1302(a)(8), and allows tribal-
court defendants to seek habeas corpus review in federal
court to test the legality of their imprisonment, §1303.
  The right to counsel under ICRA is not coextensive with
the Sixth Amendment right. If a tribal court imposes a
sentence in excess of one year, ICRA requires the court to
accord the defendant “the right to effective assistance of
counsel at least equal to that guaranteed by the United
States Constitution,” including appointment of counsel for
an indigent defendant at the tribe’s expense. §1302(c)(1),
(2). If the sentence imposed is no greater than one year,
however, the tribal court must allow a defendant only the
opportunity to obtain counsel “at his own expense.”
§1302(a)(6). In tribal court, therefore, unlike in federal or
state court, a sentence of imprisonment up to one year
may be imposed without according indigent defendants
the right to appointed counsel.
  The question here presented: Is it permissible to use
uncounseled tribal-court convictions—obtained in full
compliance with ICRA—to establish the prior-crimes
predicate of §117(a)? It is undisputed that a conviction
obtained in violation of a defendant’s Sixth Amendment
                 Cite as: 579 U. S. ____ (2016)           9

                     Opinion of the Court

right to counsel cannot be used in a subsequent proceeding
“either to support guilt or enhance punishment for another
offense.” Burgett v. Texas, 389 U.S. 109, 115 (1967). In
Burgett, we held that an uncounseled felony conviction
obtained in state court in violation of the right to counsel
could not be used in a subsequent proceeding to prove the
prior-felony element of a recidivist statute. To permit
such use of a constitutionally infirm conviction, we ex-
plained, would cause “the accused in effect [to] suffe[r]
anew from the [prior] deprivation of [his] Sixth Amend-
ment right.” Ibid.; see United States v. Tucker, 404 U.S.
443, 448 (1972) (invalid, uncounseled prior convictions
could not be relied upon at sentencing to impose a longer
term of imprisonment for a subsequent conviction); cf.
Loper v. Beto, 405 U.S. 473, 483–484 (1972) (plurality
opinion) (“use of convictions constitutionally invalid under
Gideon v. Wainwright to impeach a defendant’s credibility
deprives him of due process of law” because the prior
convictions “lac[k] reliability”).
  In Nichols v. United States, 511 U.S. 738 (1994), we
stated an important limitation on the principle recognized
in Burgett. In the case under review, Nichols pleaded
guilty to a federal felony drug offense. 511 U.S., at 740.
Several years earlier, unrepresented by counsel, he had
been convicted of driving under the influence (DUI), a
state-law misdemeanor, and fined $250 but not impris-
oned. Ibid. Nichols’ DUI conviction, under the then-
mandatory Sentencing Guidelines, effectively elevated by
about two years the sentencing range for Nichols’ federal
drug offense. Ibid. We rejected Nichols’ contention that,
as his later sentence for the federal drug offense involved
imprisonment, use of his uncounseled DUI conviction to
elevate that sentence violated the Sixth Amendment. Id.,
at 746–747. “[C]onsistent with the Sixth and Fourteenth
Amendments of the Constitution,” we held, “an uncoun-
seled misdemeanor conviction, valid under Scott because
10               UNITED STATES v. BRYANT

                     Opinion of the Court

no prison term was imposed, is also valid when used to
enhance punishment at a subsequent conviction.” Id., at
748–749.
                               C
   Respondent Bryant’s conduct is illustrative of the do-
mestic violence problem existing in Indian country. Dur-
ing the period relevant to this case, Bryant, an enrolled
member of the Northern Cheyenne Tribe, lived on that
Tribe’s reservation in Montana. He has a record of over
100 tribal-court convictions, including several misdemeanor
convictions for domestic assault. Specifically, between
1997 and 2007, Bryant pleaded guilty on at least five
occasions in Northern Cheyenne Tribal Court to commit-
ting domestic abuse in violation of the Northern Cheyenne
Tribal Code. On one occasion, Bryant hit his live-in girl-
friend on the head with a beer bottle and attempted to
strangle her. On another, Bryant beat a different girl-
friend, kneeing her in the face, breaking her nose, and
leaving her bruised and bloodied.
   For most of Bryant’s repeated brutal acts of domestic
violence, the Tribal Court sentenced him to terms of im-
prisonment, never exceeding one year. When convicted of
these offenses, Bryant was indigent and was not appointed
counsel. Because of his short prison terms, Bryant
acknowledges, the prior tribal-court proceedings complied
with ICRA, and his convictions were therefore valid when
entered. Bryant has never challenged his tribal-court
convictions in federal court under ICRA’s habeas corpus
provision.
   In 2011, Bryant was arrested yet again for assaulting
women. In February of that year, Bryant attacked his
then girlfriend, dragging her off the bed, pulling her hair,
and repeatedly punching and kicking her. During an
interview with law enforcement officers, Bryant admitted
that he had physically assaulted this woman five or six
                    Cite as: 579 U. S. ____ (2016)                 11

                        Opinion of the Court

times. Three months later, he assaulted another woman
with whom he was then living, waking her by yelling that
he could not find his truck keys and then choking her until
she almost lost consciousness. Bryant later stated that he
had assaulted this victim on three separate occasions
during the two months they dated.
   Based on the 2011 assaults, a federal grand jury in
Montana indicted Bryant on two counts of domestic as-
sault by a habitual offender, in violation of §117(a). Bry-
ant was represented in federal court by appointed counsel.
Contending that the Sixth Amendment precluded use of
his prior, uncounseled, tribal-court misdemeanor convic-
tions to satisfy §117(a)’s predicate-offense element, Bryant
moved to dismiss the indictment. The District Court
denied the motion, App. to Pet. for Cert. 32a, and Bryant
entered a conditional guilty plea, reserving the right to
appeal that decision. Bryant was sentenced to concurrent
terms of 46 months’ imprisonment on each count, to be
followed by three years of supervised release.
   The Court of Appeals for the Ninth Circuit reversed the
conviction and directed dismissal of the indictment. 769
F.3d 671 (2014). Bryant’s tribal-court convictions were
not themselves constitutionally infirm, the Ninth Circuit
comprehended, because “the Sixth Amendment right to
appointed counsel does not apply in tribal court proceed-
ings.” Id., at 675. But, the court continued, had the con-
victions been obtained in state or federal court, they would
have violated the Sixth Amendment because Bryant had
received sentences of imprisonment although he lacked
the aid of appointed counsel. Adhering to its prior deci-
sion in United States v. Ant, 882 F.2d 1389 (CA9 1989),7
——————
  7 In United States v. Ant, 882 F.2d 1389 (1989), the Ninth Circuit

proscribed the use of an uncounseled tribal-court guilty plea as evi-
dence of guilt in a subsequent federal prosecution arising out of the
same incident. Use of the plea was impermissible, the Court of Appeals
reasoned, “because the tribal court guilty plea was made under circum-
12                 UNITED STATES v. BRYANT

                        Opinion of the Court

the Court of Appeals held that, subject to narrow excep-
tions not relevant here, “tribal court convictions may be
used in subsequent [federal] prosecutions only if the tribal
court guarantees a right to counsel that is, at minimum,
coextensive with the Sixth Amendment right.” 769 F.3d,
at 677. Rejecting the Government’s argument that our
decision in Nichols required the opposite result, the Ninth
Circuit concluded that Nichols applies only when the prior
conviction did comport with the Sixth Amendment, i.e.,
when no sentence of imprisonment was imposed for the
prior conviction. 769 F.3d, at 677–678.
   Judge Watford concurred, agreeing that Ant controlled
the outcome of this case, but urging reexamination of Ant
in light of Nichols. 769 F.3d, at 679. This Court’s deci-
sion in Nichols, Judge Watford wrote, “undermines the
notion that uncounseled convictions are, as a categorical
matter, too unreliable to be used as a basis for imposing a
prison sentence in a subsequent case.” 769 F.3d, at 679.
The Court of Appeals declined to rehear the case en banc
over vigorous dissents by Judges Owens and O’Scannlain.
   In disallowing the use of an uncounseled tribal-court
conviction to establish a prior domestic violence conviction
within §117(a)’s compass, the Ninth Circuit created a
Circuit split. The Eighth and Tenth Circuits have both
held that tribal-court “convictions, valid at their inception,
and not alleged to be otherwise unreliable, may be used to
prove the elements of §117.” United States v. Cavanaugh,
643 F.3d 592, 594 (CA8 2011); see United States v. Sha-
vanaux, 647 F.3d 993, 1000 (CA10 2011). To resolve this
disagreement, we granted certiorari, 577 U. S. ___ (2016),
and now reverse.



—————— 

stances which would have violated the United States Constitution were

it applicable to tribal proceedings.” Id., at 1390. 

                 Cite as: 579 U. S. ____ (2016)          13

                     Opinion of the Court 


                             II

   Bryant’s tribal-court convictions, he recognizes, in-
fringed no constitutional right because the Sixth Amend-
ment does not apply to tribal-court proceedings. Brief for
Respondent 5. Those prior convictions complied with
ICRA, he concedes, and therefore were valid when en-
tered. But, had his convictions occurred in state or federal
court, Bryant observes, Argersinger and Scott would have
rendered them invalid because he was sentenced to incar-
ceration without representation by court-appointed coun-
sel. Essentially, Bryant urges us to treat tribal-court
convictions, for §117(a) purposes, as though they had been
entered by a federal or state court. We next explain why
we decline to do so.
   As earlier recounted, we held in Nichols that “an un-
counseled misdemeanor conviction, valid under Scott
because no prison term was imposed, is also valid when
used to enhance punishment at a subsequent conviction.”
511 U.S., at 748–749. “Enhancement statutes,” we rea-
soned, “do not change the penalty imposed for the earlier
conviction”; rather, repeat-offender laws “penaliz[e] only
the last offense committed by the defendant.” Id., at 747;
see United States v. Rodriquez, 553 U.S. 377, 386 (2008)
(“When a defendant is given a higher sentence under a
recidivism statute . . . 100% of the punishment is for the
offense of conviction. None is for the prior convictions or
the defendant’s ‘status as a recidivist.’ ”). Nichols thus
instructs that convictions valid when entered—that is,
those that, when rendered, did not violate the Constitu-
tion—retain that status when invoked in a subsequent
proceeding.
   Nichols’ reasoning steers the result here. Bryant’s 46-
month sentence for violating §117(a) punishes his most
recent acts of domestic assault, not his prior crimes prose-
cuted in tribal court. Bryant was denied no right to coun-
sel in tribal court, and his Sixth Amendment right was
14                   UNITED STATES v. BRYANT

                          Opinion of the Court

honored in federal court, when he was “adjudicated guilty
of the felony offense for which he was imprisoned.” Ala-
bama v. Shelton, 535 U.S. 654, 664 (2002). It would be
“odd to say that a conviction untainted by a violation of
the Sixth Amendment triggers a violation of that same
amendment when it’s used in a subsequent case where the
defendant’s right to appointed counsel is fully respected.”
769 F.3d, at 679 (Watford, J., concurring).8
   Bryant acknowledges that had he been punished only by
fines in his tribal-court proceedings, Nichols would have
allowed reliance on his uncounseled convictions to satisfy
§117(a)’s prior-crimes predicate. Brief for Respondent 50.
We see no cause to distinguish for §117(a) purposes be-
tween valid but uncounseled convictions resulting in a fine
and valid but uncounseled convictions resulting in impris-
onment not exceeding one year. “Both Nichols’s and Bry-
ant’s uncounseled convictions ‘comport’ with the Sixth
Amendment, and for the same reason: the Sixth Amend-
ment right to appointed counsel did not apply to either
conviction.” App. to Pet. for Cert. 50a (O’Scannlain, J.,
dissenting from denial of rehearing en banc).
   In keeping with Nichols, we resist creating a “hybrid”
category of tribal-court convictions, “good for the punish-
ment actually imposed but not available for sentence
——————
  8 True, as Bryant points out, we based our decision in Nichols v.

United States, 511 U.S. 738, 747 (1994), in part on the “less exact-
ing” nature of sentencing, compared with the heightened burden of proof
required for determining guilt. But, in describing the rule we adopted,
we said that it encompasses both “criminal history provisions,” applica-
ble at sentencing, and “recidivist statutes,” of which §117(a) is one.
Ibid. Moreover, Nichols’ two primary rationales—the validity of the
prior conviction and the sentence’s punishment of “only the last of-
fense”—do not rely on a distinction between guilt adjudication and
sentencing. Indeed, it is the validity of the prior conviction that distin-
guishes Nichols from United States v. Tucker, 404 U.S. 443, 448 (1972),
in which we found impermissible the use at sentencing of an invalid,
uncounseled prior conviction.
                  Cite as: 579 U. S. ____ (2016)             15

                      Opinion of the Court

enhancement in a later prosecution.” 511 U.S., at 744.
Nichols indicates that use of Bryant’s uncounseled tribal-
court convictions in his §117(a) prosecution did not “trans-
form his prior, valid, tribal court convictions into new,
invalid, federal ones.” App. to Pet. for Cert. 50a (opinion
of O’Scannlain, J.).
   Our decision in Burgett, which prohibited the subse-
quent use of a conviction obtained in violation of the right
to counsel, does not aid Bryant. Reliance on an invalid
conviction, Burgett reasoned, would cause the accused to
“suffe[r] anew from the deprivation of [his] Sixth Amend-
ment right.” 389 U.S., at 115. Because a defendant
convicted in tribal court suffers no Sixth Amendment
violation in the first instance, “[u]se of tribal convictions in
a subsequent prosecution cannot violate [the Sixth
Amendment] ‘anew.’ ” Shavanaux, 647 F.3d, at 998.
   Bryant observes that reliability concerns underlie our
right-to-counsel decisions and urges that those concerns
remain even if the Sixth Amendment itself does not shel-
ter him. Scott and Nichols, however, counter the argu-
ment that uncounseled misdemeanor convictions are
categorically unreliable, either in their own right or for
use in a subsequent proceeding. Bryant’s recognition that
a tribal-court conviction resulting in a fine would qualify
as a §117(a) predicate offense, we further note, diminishes
the force of his reliability-based argument. There is no
reason to suppose that tribal-court proceedings are less
reliable when a sentence of a year’s imprisonment is im-
posed than when the punishment is merely a fine. No
evidentiary or procedural variation turns on the sanc-
tion—fine only or a year in prison—ultimately imposed.
   Bryant also invokes the Due Process Clause of the Fifth
Amendment in support of his assertion that tribal-court
judgments should not be used as predicate offenses. But,
as earlier observed, ICRA itself requires tribes to ensure
“due process of law,” §1302(a)(8), and it accords defend-
16              UNITED STATES v. BRYANT

                     Opinion of the Court

ants specific procedural safeguards resembling those
contained in the Bill of Rights and the Fourteenth
Amendment. See supra, at 8. Further, ICRA makes
habeas review in federal court available to persons incar-
cerated pursuant to a tribal-court judgment. §1303. By
that means, a prisoner may challenge the fundamental
fairness of the proceedings in tribal court. Proceedings in
compliance with ICRA, Congress determined, and we
agree, sufficiently ensure the reliability of tribal-court
convictions. Therefore, the use of those convictions in a
federal prosecution does not violate a defendant’s right to
due process. See Shavanaux, 647 F.3d, at 1000; cf. State
v. Spotted Eagle, 316 Mont. 370, 378–379, 71 P.3d 1239,
1245–1246 (2003) (principles of comity support recognizing
uncounseled tribal-court convictions that complied with
ICRA).
                        *    *     *
  Because Bryant’s tribal-court convictions occurred in
proceedings that complied with ICRA and were therefore
valid when entered, use of those convictions as predicate
offenses in a §117(a) prosecution does not violate the
Constitution. We accordingly reverse the judgment of the
Court of Appeals for the Ninth Circuit and remand the
case for further proceedings consistent with this opinion.

                                            It is so ordered.
                  Cite as: 579 U. S. ____ (2016)            1

                     THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 15–420
                          _________________


           UNITED STATES, PETITIONER v. 

               MICHAEL BRYANT, JR.

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                         [June 13, 2016] 


   JUSTICE THOMAS, concurring.
   The Court holds that neither the Sixth Amendment nor
the Fifth Amendment’s Due Process Clause prohibits the
Government from using Michael Bryant’s uncounseled
tribal-court convictions as predicates for the federal crime
of committing a domestic assault within Indian country.
Ante, at 15–16; see 18 U.S. C. §117(a) (making it a federal
crime to “commi[t] a domestic assault within . . . Indian
country” if the person “has a final conviction on at least 2
separate prior occasions in . . . Indian tribal court proceed-
ings” for domestic assault and similar crimes). Because
our precedents dictate that holding, I join the Court’s
opinion.
   The fact that this case arose at all, however, illustrates
how far afield our Sixth Amendment and Indian-law
precedents have gone. Three basic assumptions underlie
this case: that the Sixth Amendment ordinarily bars the
Government from introducing, in a later proceeding, con-
victions obtained in violation of the right to counsel, ante,
at 8–9; that tribes’ retained sovereignty entitles them to
prosecute tribal members in proceedings that are not
subject to the Constitution, ante, at 7–8; and that Con-
gress can punish assaults that tribal members commit
against each other on Indian land, ante, at 5–7. Although
our precedents have endorsed these assumptions for dec-
2                UNITED STATES v. BRYANT

                    THOMAS, J., concurring

ades, the Court has never identified a sound constitutional
basis for any of them, and I see none.
   Start with the notion that the Sixth Amendment gener-
ally prohibits the government from using a prior, uncoun-
seled conviction obtained in violation of the right to coun-
sel as a predicate for a new offense in a new proceeding.
Ante, at 8–9. All that the text of the Sixth Amendment
requires in a criminal prosecution is that the accused
enjoy the “[a]ssistance of [c]ounsel” in that proceeding.
The Court was likely wrong in Burgett v. Texas, 389 U.S.
109 (1967), when it created a Sixth Amendment “exclu-
sionary rule” that prohibits the government from using
prior convictions obtained in violation of the right to coun-
sel in subsequent proceedings to avoid “erod[ing] the
principle” of the right to counsel. Id., at 115. I would be
open to reconsidering Burgett in a future case.
   The remaining two assumptions underpinning this case
exemplify a central tension within our Indian-law juris-
prudence. On the one hand, the only reason why tribal
courts had the power to convict Bryant in proceedings
where he had no right to counsel is that such prosecutions
are a function of a tribe’s core sovereignty. See United
States v. Lara, 541 U.S. 193, 197 (2004); United States v.
Wheeler, 435 U.S. 313, 318, 322–323 (1978). By virtue of
tribes’ status as “ ‘separate sovereigns pre-existing the
Constitution,’ ” tribal prosecutions need not, under our
precedents, comply with “ ‘those constitutional provisions
framed specifically as limitations on federal or state au-
thority.’ ” Ante, at 7–8 (quoting Santa Clara Pueblo v.
Martinez, 436 U.S. 49, 56 (1978)).
   On the other hand, the validity of Bryant’s ensuing
federal conviction rests upon a contrary view of tribal
sovereignty. Congress ordinarily lacks authority to enact
a general federal criminal law proscribing domestic abuse.
See United States v. Morrison, 529 U.S. 598, 610–613
(2000). But, the Court suggests, Congress must intervene
                  Cite as: 579 U. S. ____ (2016)            3

                     THOMAS, J., concurring

on reservations to ensure that prolific domestic abusers
receive sufficient punishment. See ante, at 4–5. The
Court does not explain where Congress’ power to act
comes from, but our precedents leave no doubt on this
score. Congress could make Bryant’s domestic assaults a
federal crime subject to federal prosecution only because
our precedents have endowed Congress with an “all-
encompassing” power over all aspects of tribal sovereignty.
Wheeler, supra, at 319. Thus, even though tribal prosecu-
tions of tribal members are purportedly the apex of tribal
sovereignty, Congress can second-guess how tribes prose-
cute domestic abuse perpetrated by Indians against other
Indians on Indian land by virtue of its “plenary power”
over Indian tribes. See United States v. Kagama, 118
U.S. 375, 382–384 (1886); accord, Lara, 541 U.S., at 200.
   I continue to doubt whether either view of tribal sover-
eignty is correct. See id., at 215 (THOMAS, J., concurring
in judgment). Indian tribes have varied origins, discrete
treaties with the United States, and different patterns of
assimilation and conquest. In light of the tribes’ distinct
histories, it strains credulity to assume that all tribes
necessarily retained the sovereign prerogative of prosecut-
ing their own members. And by treating all tribes as
possessing an identical quantum of sovereignty, the Court’s
precedents have made it all but impossible to understand
the ultimate source of each tribe’s sovereignty and whether
it endures. See Prakash, Against Tribal Fungibility, 89
Cornell L. Rev. 1069, 1070–1074, 1107–1110 (2004).
   Congress’ purported plenary power over Indian tribes
rests on even shakier foundations. No enumerated power—
not Congress’ power to “regulate Commerce . . . with In-
dian Tribes,” not the Senate’s role in approving treaties, nor
anything else—gives Congress such sweeping authority. See
Lara, supra, at 224–225 (THOMAS, J., concurring in judg-
ment); Adoptive Couple v. Baby Girl, 570 U. S. ___, ___–
___ (2013) (THOMAS, J., concurring) (slip op., at 3–5).
4                UNITED STATES v. BRYANT

                    THOMAS, J., concurring

Indeed, the Court created this new power because it was
unable to find an enumerated power justifying the federal
Major Crimes Act, which for the first time punished
crimes committed by Indians against Indians on Indian
land. See Kagama, supra, at 377–380; cf. ante, at 5. The
Court asserted: “The power of the General Government
over these remnants of a race once powerful, now weak
and diminished in numbers, is necessary to their protec-
tion . . . . It must exist in that government, because it has
never existed anywhere else.” Kagama, supra, at 384.
Over a century later, Kagama endures as the foundation
of this doctrine, and the Court has searched in vain for
any valid constitutional justification for this unfettered
power. See, e.g., Lone Wolf v. Hitchcock, 187 U.S. 553,
566–567 (1903) (relying on Kagama’s race-based plenary
power theory); Winton v. Amos, 255 U.S. 373, 391–392
(1921) (Congress’ “plenary authority” is based on Indians’
“condition of tutelage or dependency”); Wheeler, supra, at
319 (Winton and Lone Wolf illustrate the “undisputed fact
that Congress has plenary authority” over tribes); Lara,
supra, at 224 (THOMAS, J., concurring in judgment) (“The
Court utterly fails to find any provision of the Constitution
that gives Congress enumerated power to alter tribal
sovereignty”).
   It is time that the Court reconsider these precedents.
Until the Court ceases treating all Indian tribes as an
undifferentiated mass, our case law will remain bedeviled
by amorphous and ahistorical assumptions about the
scope of tribal sovereignty. And, until the Court rejects
the fiction that Congress possesses plenary power over
Indian affairs, our precedents will continue to be based on
the paternalistic theory that Congress must assume all-
encompassing control over the “remnants of a race” for its
own good. Kagama, supra, at 384.